195 F.2d 734
STORY,v.WATERS.
No. 4413.
United states Court of Appeals Tenth Circuit.
April 5, 1952.Writ of Certiorari Denied June 2, 1952.

John O. Story, pro se.
Mac Q. Williamson, Atty. Gen. of Oklahoma, and Owen J. Watts; Asst. Atty. Gen. of Oklahoma, for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
John O. Story is serving a life sentence in the Oklahoma State Penitentiary for murder.  Since his conviction in 1939, he has challenged the legality of that conviction in numerous proceedings in both the State and Federal courts.  Ex parte Story, 75 Okla. Crim. 367, 131 P.2d 773; Application of Story, 80 Okla. Crim. 11, 156 P.2d 154; Ex parte Story, 83 Okla. Crim. 426, 178 P.2d 112; Ex parte Story, Okl.  Cr. App., 184 P.2d 983, cert. denied, Story v. State, 334 U.S. 852, 68 S. Ct. 1506, 92 L. Ed. 1774.  Of six similar actions filed in the United States Court for the Eastern District of Oklahoma, two have reached this court.  Story v. State of Oklahoma, 10 Cir., 150 F.2d 254; Story v. Burford, 10 Cir., 178 F.2d 911, certiorari denied 338 U.S. 951, 70 S. Ct. 482, 94 L. Ed. 587.


2
This proceeding was designated 'a Petition for Writ of Error Coram Nobis' and was dismissed by the trial court on motion of the Oklahoma Attorney General on the grounds that the court was without jurisdiction to grant the relief prayed for and that it sought a hearing on matters determined in previous proceedings.


3
We have made a careful examination of the voluminous petition filed herein and find that it contains no allegation of fact upon which the relief prayed for could be granted or any which has not heretofore been considered by the courts.  It is apparent that the petitioner seeks to relitigate his old contentions, all of which have heretofore been thoroughly examined and determined adversely to him in the foregoing cases.  To detail these contentions again would serve no useful purpose.


4
The judgment is affirmed.